In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Walsh, J.), dated November 9, 1987, which denied their motion for summary judgment against the defendant Jeanette Martin.
Ordered that the order is affirmed, without costs or disbursements.
As the Supreme Court properly indicated, the verdict sheet in the criminal case convicting the defendant Jeanette Martin of two counts of endangering the welfare of a child is insufficient evidence that the issues litigated in that case were identical to and decisive of the issues raised in the instant civil action, so as to warrant application of the doctrine of collateral estoppel (see, Kaufman v Lilly & Co., 65 NY2d 449, 455; Gilberg v Barbieri, 53 NY2d 285, 291). Moreover, since the two findings on the verdict sheet fail to indicate the identity of the children, it is impossible to determine whether any of the plaintiffs were the same as those involved in the criminal action.
We have considered the plaintiffs’ remaining contentions and find them to be without merit. Mollen, P. J., Rubin, Sullivan and Rosenblatt, JJ., concur.